Citation Nr: 1445803	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for tinnitus.


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1968 to March 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the Veteran's case was subsequently transferred to the RO in Denver, Colorado.

In August 2014, the Veteran and his brother provided testimony at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record on appeal.  While the record was held open for 60 days following the hearing, until October 22, 2014, for the receipt of additional evidence, the Veteran reported in a September 2014 statement that he needed assistance in obtaining such evidence.  While the 60 day period has not expired and the Veteran has not submitted any additional evidence, the Board finds no prejudice to him in proceeding with a decision at this time as the outcome is entirely favorable. 

The Board observes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to his noise exposure during active military service.


CONCLUSION OF LAW

Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or  injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

As an initial matter, the Board finds that the Veteran has a current diagnosis of tinnitus.  In this regard, tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  Moreover, such diagnosis was confirmed at an April 2010 VA examination. 

Furthermore, while the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to tinnitus, the Board finds that he experienced noise exposure during service.  In this regard, his military occupation specialty (MOS) was Communications Center Specialist (CSS), as noted on his DD-214.  The Veteran has alleged that in that role he was exposed on a daily basis to noise from communication equipment and aircraft.  See April 2010 VA Examination, August 2014 Hearing Transcript at 2-5.  In particular, the Veteran explained that he worked as a CSS for four years in a small enclosed room and that the communication equipment in that room emitted a very high frequency noise continuously.  See August 2014 Hearing Transcript at 2-5.  The Board finds that his allegations of noise exposure are consistent with his MOS and, as such, his report of in-service noise exposure is credible.  Consequently, the remaining inquiry is whether the Veteran's tinnitus is related to his in-service noise exposure.

In this regard, the Veteran was afforded a VA examination in April 2010.  At such time, he reported that he had ringing in the ears all of the time since his military service.  It was noted that he worked in communications and was around loud equipment.  The examiner also observed that the Veteran worked in aviation after service from 1977 to the present, but was required to wear hearing protection devices.  He reported that the Veteran had a current complaint of tinnitus with an onset during military service.  Following a review of the record and an audiological examination, the examiner opined the Veteran's tinnitus is less likely as not caused by or resulted from military noise exposure.  However, the Board does not credit the examiner's etiology opinion as it was provided without any rationale and contradicts the clear and unambiguous findings earlier in the report of current tinnitus which had begun in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion without any rationale against which to evaluate the probative value of the determination is inadequate).  Accordingly, the Board accords probative weight to the factual findings of the April 2010 VA examiner, but not his etiological opinion.  

In contrast, the Veteran has competently and credibly reported throughout his appeal that he has had bilateral tinnitus since service.  See April 2009 Claim, April 2010 VA Examination, June 2010 Notice of Disagreement, February 2011 VA Form 9, and August 2014 Hearing Transcript.  Additionally, the Veteran's brother competently and credibly testified that he recalled the Veteran telling him about his tinnitus upon his discharge from the military and that the Veteran has complained about his hearing and/or tinnitus since such time.  See August 2014 Hearing Transcript at 8-9.  Furthermore, in a September 2014 statement, the Veteran indicated that, while his current audiologist did not offer an opinion regarding the etiology of his tinnitus, he and the audiologist discussed his tinnitus, to include that its onset was first noticed while on active duty.  The Veteran also reported that the audiologist indicated that he had reviewed the April 2010 VA examination report and such revealed that his tinnitus was remarked as beginning in service.  The Veteran is competent to report the contents of a contemporaneous medical report and the Board finds no reason to doubt his credibility in this regard.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Therefore, while the Veteran was unable to obtain another opinion from his audiologist in September 2014, he is competent to report what was discussed at the appointment and his audiologist's conclusions regarding the onset of his tinnitus. 
 
Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


